ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021, has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021, was filed after the mailing date of the Notice of Allowance on September 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	The closest prior art cited on the IDS filed November 22, 2021, is WO 2010/038040 A1. The reference discloses a method of treating biofilms by administering peptides of up to six amino acids in length, with a net positive charge and that are amphipathic comprising a lipophilic group (page 6, lines 4-16). The reference does not teach that the peptides have a length of at least 40 amino acids or that the peptides self-assemble into multimeric structures in aqueous composition as required by the instant claims. There is 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 20, line 11, delete the period and insert a semicolon therefor.


Claims 21-28 and 40-47 are allowed as presented in the Examiner’s Amendment mailed September 15, 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims are novel and unobvious over the prior art of US 2013/0267458 and WO 2012/027411 for the reasons presented in the arguments filed December 19, 2019, and over the prior art of WO 2011/134998 for the reasons presented in the arguments filed July 20, 2020. The terminal disclaimer filed September 1, 2021, is sufficient to overcome the nonstatutory double patenting rejection over September 1, 2021.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654